PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/206,380
Filing Date: 30 Nov 2018
Appellant(s): YAMADA, Kohei



__________________
Derek A. Lightner
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 25 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanachkov et al. (Organic & Biomolecular Chemistry, 2011, vol. 9, pp. 730, of record) in view of Kogo et al. (US Patent No. 8,193,338, as English equivalent of WO2008/012949, of record).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanachkov et al. in view of Kogo et al. as applied to claims 1-12 and 14-20 above, and further in view of Bastin et al. (Organic Process Research & Development, 2000, vol. 4, pp.427-435, of record).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,179,799 in view of Yanachkov et al. and Kogo et al.

(3) Response to Argument
With respect to the rejection of claims 1-12 and 14-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanachkov et al. in view of Kogo et al.; the rejection of claim 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yanachkov et al. in view of Kogo et al. as applied to claims 1-12 and 14-20 above, and further in view of Bastin et al.; and the rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,179,799 in view of Yanachkov et al. and Kogo et al.

Appellant contends the diimidazolides 7a-7d taught by Yanachkov et al. are stable at pH 9.8, decompose by 50% at pH 7.8, and below pH 7 “the decomposition is too fast to be kinetically observed by phosphorous NMR”. Appellant argues that between a pH of 7.8 and 7, complete decomposition would occur in an anhydrous system and it would be impossible to obtain a yield of 17%. 
The above arguments are not found persuasive. To be clear, diimidazolide 7a is a reactant used in the preparation of the UP4U product. Thus, the argument is whether there is a reasonable expectation of success in obtaining the desired UP4U from 7a, in an aqueous environment. 
Yanachkov et al. studied the properties and stability of diimidazolide 7a. As noted by Appellant, diimidazolide 7a was stable at pH 9.8. In addition, while they found it decomposed by 50%, it was after 19 hours (p.734, penultimate para). This is important to note, because Yanachkov et al. found the use of a metal catalyst shortened the reaction time from 24-48 hours to 0.5-2 hours (p.735, first para). Yanachkov et al. also report diimidazolide 7a has “excellent solubility in water…low solubility in DMF”. 
From these passages alone, it would have been obvious to perform the condensation reaction of diimidazolide 7a (a phosphoric acid-activating compound of formula III of instant claim 1) with UMP (a phosphoric acid compound per instant claim 1) in water at a reaction pH of from 7 to 7.6 with a reasonable expectation of success because Yanachkov et al. teach diimidazolide 7a is highly soluble in water, and 7a is expected to remain stable at pH above 7 (including up to 7.8) to yield UP4U in the 3.5 hours (or the general 0.5-2h) it takes for the reaction to occur in the presence of the metal catalyst. The period of 3.5 hours is significantly shorter than the 19 hours at which diimidazolide 7a decomposes by 50%.

logarithmically as the pH is decreased from 7.8 to 7.6, 7.5, 7.4, 7.3, 7.2…and 7. 
The above arguments are not found persuasive. There is no teaching or scientific evidence to support the idea the yield of UP4U follows a logarithmic scale. 
Furthermore, the 50% decrease in yield is in reference to the diimidazolide 7a reagent after 19 hours at pH 7.8, not the final UP4U product. The reaction described by Yanachkov et al. in the presence of the zinc chloride catalyst occurs in under 3.5 hours, which was washed with a Chelex resin in the sodium form (in water), and subsequently a pH 8 buffer to give UP4U in 61% yield. Thus, there is a reasonable expectation of success in obtaining UP4U in more than 17% yield at pH 7-7.6, particularly in the short time period of Yanachkov et al. The pH levels are above the levels at which 7a rapidly decompose, the upper limit of the range is close in value to the tested pH 7.8, and the pH 8 buffer, and the reaction occurs in period of time that is much shorter than the rate of decomposition demonstrated by Yanachkov et al. 

Appellant contends there is no particular reason to choose iron as the metal catalyst. Appellant contends Kogo uses wet DMF in its coupling reaction, while Yanachkov uses a dry system with ion-exchange resins and triethylammonium bicarbonate.  
The above arguments are not found persuasive. The skilled artisan would have been motivated to prepare UP4U with iron (III) chloride rather than zinc (II) chloride because Kogo et al. teach the yield of UP4U increased from 19.1% with zinc (II) chloride to 64.9% with iron (III) chloride. The skilled artisan would have had a reasonable expectation of success because Kogo teaches preparing the instantly claimed UP4U in the presence of a metal catalyst in DMF (i.e. the same solvent system as Yanachkov). Specifically, Kogo teaches the use of FeCl3 to catalyze the synthesis of UP4U using UMP tributylamine (similar to UMP of 
Kogo has been reviewed, and there does not appear to be any indication that Kogo used “wet” DMF. 

Appellant further argues there would not have been a reasonable expectation of success in obtaining more than 17% yield UP4U at a pH 7.3. Appellant argues they have shown in their Declaration that they are able to obtain the desired UP4U at 37.1% yield at pH 7.3, although the instant invention is preferably done at a pH of no more than 7.
The combination of data from the Declaration and Specification are not found persuasive to show the claimed pH range is critical, or yields an unexpected and significant result. The reactions performed in the examples of the Specification are all conducted at a pH of no more than 7, then adjusted to an alkaline pH (pH 10-11), before it is adjusted to a final pH 7-7.6 and analyzed. The reactions were performed in the presence of ferric chloride. The yields from examples 1-8 ranged from 45%-94% (P.24-34). 
The example of the Declaration was conducted at an unknown pH, then adjusted to pH 7, before they were adjusted to a final pH 2.3, 3.3, 4.3, 5.3, 6.3 and 7.3. The reactions were performed in the presence of ferric chloride with varying molar ratios of UMP, PPi and Fe. The yields obtained at pH below 7 (i.e. a final pH 2.3, 3.3, 4.3, 5.3, 6.3) ranged from 29.9%-64.7% depending on the final pH and ratio of UMP:PPi:Fe. 
Taken as a whole, the data shows UP4U can be obtained in the presence of ferric chloride in an amount of 21.3%-94% yield when the final pH of the reaction ranges from 7.0-7.6; or 29.9%-64.7% when the final pH is below 7. The yields obtained from performing the reaction having a final pH 7.0-7.6 does not appear to be significantly different than the yields obtained in the Declaration having a pH 7.3 (37.1%) or when the final pH is no more than 7 (i.e. 2.3, 3.3, 4.3, 5.3, 6.3).

The data is also not unexpected, significant or surprising since Yanachkov et al. already teach and suggest diimidazolide 7a is relatively stable at a pH above 7 to obtain UP4U. And Yanachkov et al. teach obtaining UP4U in 61% yield when the final pH value of the reaction mixture was set to pH 8. 
For the above reasons, it is believed that the rejections should be sustained.







/BAHAR CRAIGO/Examiner, Art Unit 1623                                                                                                                                                                                                        
Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623       
                                                                                                                                                                                                 /LAYLA D BERRY/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.